UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 20, 2007 UNIVERSAL HOSPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 000-20086 41-0760940 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 7700 France Avenue South, Suite 275 Edina, Minnesota 55435-5228 (Address of principal executive offices) (Zip Code) 952-893-3200 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant On June 20, 2007, Universal Hospital Services, Inc. (the “Company”) engaged Deloitte & Touche LLP (“Deloitte”) as its new independent registered public accounting firm.During the fiscal years ended December 31, 2005 and 2006 and through June 19, 2007, the Company has not consulted with Deloitte regarding issues of the type described in Item 304(a)(2) of Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Universal Hospital Services, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL HOSPITAL SERVICES, INC. Dated:June 26, 2007 By: /s/Rex T. Clevenger Rex T. Clevenger Executive Vice President and Chief Financial Officer 3
